              Case 3:19-cr-02468-DMS Document 47 Filed 01/06/21 PageID.219 Page 1 of 2

--71:0 245B (CASDRev.-1719)JudgmenlinaTiimiiial Case


                                             UNITED STATES DISTRICT Cou
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                                        AMENDED JUDGMENT IN A CRIMINAL CASE
                                        v.                                         (For Offenses Committed On or After November 1, 1987)

                      CARLOS DIAZ-CALLEROS                                            Case Number:          19CR2468-DMS

                                                                                   Aron Israelite FD
                                                                                   Defendant's Attorney
  USM Number                            75379298
   IZI    Modification oflmposed Tenn oflmprisonment for Extraordinary and Compelling Reasons ( 18 U.S.C § 3582(c)(I))

  THE DEFENDANT:
  [:gJ pleaded guilty to count(s)             I of the Information

   D  was found guilty on count(s)
      after a olea of not guiltv.
  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                      Count
  Title & Section                            Nature of Offense                                                                      Number(s)
  21 USC 952, 960                            IMPORTATION OF METHAMPHETAMINE                                                             I




       The defendant is sentenced as provided in pages 2 through                              2           of this judgment.
   The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
   D       The defendant has been found not guilty on count(s)

   D       Count(s)
                       - - - - - - - - - - - - is                                         dismissed on the motion of the United States.
           Assessment: $100,00


   D       JVTA Assessment*:
           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
   [:gJNo fine                D Forfeiture pursuant to order filed                                       , included herein.
          IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
   change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
   judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
   any material change in the defendant's economic circumstances.

                                                                                    January 4 2021         (Qrjg.   Sentence December 6 2019)
                                                                                    Date of Imposition of Sentence



                                                                                    HON. Dana M. S
                                                                                    UNITED STATES DISTRJCT TIJDGE
          Case 3:19-cr-02468-DMS Document 47 Filed 01/06/21 PageID.220 Page 2 of 2

___/\02ASR(CASDRev._lll9-)_JudgmenLin a Criminal Case--

   DEFENDANT:                CARLOS DIAZ-CALLEROS                                                     Judgment- Page 2 of2
   CASE NUMBER:              l 9CR2468-DMS

                                                     IMPRISONMENT
    The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
    TIME SERVED, effective immediately upon defendant completing a 14-day quarantine period and obtaining
    medical clearance from the BOP that Defendant is not infected with COVID-19.




    •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
    •     The court makes the following recommendations to the Bureau of Prisons:




    •     The defendant is remanded to the custody of the United States Marshal.

    •     The defendant must surrender to the United States Marshal for this district:
          •     at
               ----         ----      -   A.M.
          • as notified by the United States Marshal.
                                                                 on


          The defendant must surrender for service of sentence at the institution designated by the Bureau of
    •     Prisons:
          D     on or before
          •     as notified by the United States Marshal.
          •     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

          Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to - - - - - ~ - - - - - - - - - -

    at
         ------------ ,                        with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL




                                                                                                         - 19CR2468-DMS
